PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


STEVEN YU
9810 CRESENCE WAY
FAIRFAX, VA 22032


In re Application of YU et al.	:	
Application No. 15/959,223	: 	DECISION ON PETITION	
Filed: April 21, 2018	:	 UNDER 37 CFR § 1.181
Attorney Docket No. ARV-06	:		
For:	AUTONOMOUS UNMANNED ROAD	:	
	VEHICLE FOR MAKING DELIVERIES	:

This is a decision on Appellant’s petition filed June 8, 2022 under 37 CFR § 1.181 to “Request to Designate a New Grounds of Rejection” in the Examiner’s Answer issued April 8, 2022. 

The petition is GRANTED-IN-PART.


BACKGROUND

A review of the application file shows that:
 
A non-final Office action was issued on December 20, 2019. 
On March 20, 2020, the applicant filed a response with amendments to claim 1, cancellation of claim 19, and addition of new claims 20-21. 
A final Office action was issued on May 27, 2020. 
On July 27, 2020, the applicant filed an after-final response.
An Advisory action was issued on July 31, 2020.
On August 27, 2020, the applicant filed a Notice of Appeal.
On October 27, 2020, the applicant filed an Appeal Brief. 
An Advisory action was issued on November 5, 2020.
A non-final Office action was issued on January 12, 2021 reopening prosecution in view of the Appeal Brief filed on October 27, 2020. 
On April 12, 2021, the applicant filed a response with amendments to claims 1, 13-18, and 21, cancellation of claims 7-12 and 20, and addition of new claims 22-28. 
A final Office action was issued on July 15, 2021. 
On September 16, 2021, the applicant filed an after final response under AFCP 2.0.
An Advisory action was issued on September 21, 2021.
A Notice of Appeal was filed on October 14, 2021.
An Appeal Brief was filed on December 14, 2021.
An Examiner’s Answer issued on April 8, 2022.
The instant petition was filed on June 8, 2022.  


Applicable Manual of Patent Examining Procedure (MPEP) Sections:

MPEP § 1207.03 III sets forth, in part:
A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail”) … It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968).

MPEP § 1207.03(a) I sets forth, in part:
If a claim reciting a range is rejected as anticipated or obvious based on prior art that falls within or overlaps with the claimed range (see MPEP §§ 2131.03 and 2144.05), and the rejection is based upon range values identified and calculated for the first time in the examiner’s answer, then the rejection should be designated as a new ground of rejection.

MPEP § 1207.03(a) II sets forth, in part:
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427…If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection. For example, in In re DBC, 545 F.3d 1373, 89 USPQ2d 1123 (Fed. Cir. 2008).
MPEP § 1207.03(b), sets forth, in part:
37 CFR § 41.40    Tolling of time period to file a reply brief, in part
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
:
(b) Petition granted and prosecution reopened. A decision granting a petition under § 1.181  to designate a new ground of rejection in an examiner’s answer will provide a two-month time period in which appellant must file a reply under § 1.111  of this title to reopen the prosecution before the primary examiner. On failure to timely file a reply under § 1.111, the appeal will stand dismissed.
…37 CFR 41.40  sets forth the exclusive procedure for an appellant to request review of the primary examiner’s failure to designate a rejection as a new ground of rejection via a petition to the Director under 37 CFR 1.181. The petition requesting designation as a new ground of rejection must be filed within two months from the entry of the examiner’s answer and prior to the filing of any reply brief. This procedure should be used if an appellant feels an answer includes a new ground of rejection that has not been designated as such and wishes to reopen prosecution so that new amendments or evidence may be submitted in response to the rejection. However, if appellant wishes to submit only arguments, the filing of a petition under 37 CFR 1.181  is not necessary because appellant may submit arguments in a reply brief if they are responsive to arguments the examiner raised for the first time in the examiner’s answer. See 37 CFR 41.41(b)(2)  and In re Timothy D. Durance et al., 891 F.3d 991, 998, 127 USPQ2d 1141, 1147 (Fed. Cir. 2018) (concluding that the Answer contained a new argument and that existing regulations and guidance did not require party to first petition under 37 CFR 1.181  to have a new argument in the Answer designated as a new ground of rejection to permit responding thereto in a reply brief filed under 37 CFR 41.41(b)(2)). 
A decision granting a petition under 37 CFR 41.40  will provide a two-month time period in which appellant must file a reply under 37 CFR 1.111  to avoid the dismissal of the appeal. No corrected examiner’s answer will be provided.
If the petition is granted, appellant may present amendment, evidence, and/or arguments in the reply under 37 CFR 1.111  that are directed to other rejections that are not new grounds of rejection. An after-final amendment or evidence that was previously refused entry is not automatically entered. Appellant may include such amendment or evidence in the reply. Upon filing of the reply, the prosecution will be reopened and the examiner will consider the reply. The examiner may make the next Office action final (if appropriate). See MPEP § 706.07(a).



Discussion and Analysis

Appellant requests the Director to designate a new ground of rejection in the Examiner’s Answer issued on April 8, 2022. For the first time in the Examiner’s Answer, Appellant purports that the examiner presents new facts and rationales not previously raised. Therefore, this should be designated as a new ground of rejection in the Examiner’s Answer. In the instant petition, Appellant argues that:
New structure was applied against claim terms “vehicle has a wheelbase of…less than 130 inches” (Claim 1) and “wheelbase of less than 105 inches” (Claims 21-24).
New calculations were applied against claim terms “vehicle has a wheelbase of ... less than 130 inches” (claim 1) and “wheelbase of less than 105 inches” (claims 21-24).
New calculations were applied against the claim term “vehicle’s center of gravity is lower than 23 inches” (claim 26).

With regards to Argument 1, Appellant states:
“…Examiner Answer at 4…One of the Amiri vehicles, described in paragraph [0452], is 60cm wide by 150cm tall by 300cm long. If the entire vehicle was available for cargo space, this vehicle would provide…Whereas the final rejection cites to a structural height dimension of 120 cm, the Examiner’s Answer cites to a 3D structural dimension of 60 cm wide by 150 cm tall by 300 cm long. This (60 x 150 x 300) structure is different from the 120 cm structure originally cited in the final rejection. Moreover, the original 120 cm number was for the height, whereas the new 300 cm number is for the length. Reliance on this new structure (with different dimensions on different axes) constitutes a ‘new ground of rejection’.”
In reviewing the final Office action, the examiner cited paragraph [0452] and stated that “Amiri teaches the use of Narrow Vehicles (NV) for cargo transit and delivery. These vehicles are disclosed as being less than 100 cm wide…, having a vehicle wheelbase 120 cm…and a height of less than 150 cm…Amiri further teaches a variety of cargo capacities in paragraph [0452] ranging from…”. In the Examiner Answer, the examiner in response to Appellants argument of “…the Examiner fails to provide a numeric baseline size “X” in the references for comparison to the claimed cargo volume and center of gravity...”, elaborated more explicitly to portions of the previously cited paragraph [0452] in the final Office action.          
MPEP 1207.03(a)(II) sets forth that “If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection…”. Therefore, there is no new ground of rejection for Appellant’s first argument, since the basic thrust of the rejection remains the same, and the paragraph was cited in the final Office action. Thus, the Appellant’s argument is dismissed.  
With regards to Argument 2, Appellant states:
“…there are also new calculations made therein. Specifically, on the basis of the new structure disclosure (60 cm wide by 150 cm tall by 300 cm long), the Examiner’s Answer further uses this to make new calculations. The Examiner’s Answer states: “If the entire vehicle was available for cargo space, this vehicle would provide 2,700,000 cubic centimeters or approximately 95.35 cubic feet of cargo volume ...” …Thus, the Examiner now introduces new calculations that were not given before. These are not merely unit conversions, but entirely new calculations. Moreover, these calculations rely on a newly-introduced contingent assumption made by the Examiner: “if the entire vehicle was available for cargo space ....” These new calculations (based on a newly introduced “if” contingency) constitute a ‘new ground of rejection’.”
As stated above, the examiner relies on paragraph [0452] of Amiri in the final Office action to teach a variety of cargo capacities in such vehicles. Paragraph [0452] discloses:

    PNG
    media_image3.png
    229
    461
    media_image3.png
    Greyscale

In the Examiner’s Answer, the examiner indicated that “…A reasonable numeric baseline size can be arrived at with basic calculations based on dimensions explicitly taught by Amiri. One of the Amiri vehicles, described in paragraph [0452], is 60 cm wide by 150 cm tall by 300 cm long. If the entire vehicle was available for cargo space, this vehicle would provide 2,700,000 cubic centimeters…”. Note that the examiner relied on paragraph [0452] and subsequently calculated a cargo volume as indicated in paragraph [0452], in order to elaborate upon what was taught in the previously cited portion of the reference. In addition, paragraph [0452] clearly discloses the calculation of “60 cm wide x 150 cm tall x 300 am long” which would result in 2,700,000 cubic centimeters. Thus, there is no new calculations as Appellant argued. As such, the Appellant’s argument is dismissed.  
With regards to Argument 3, Appellant states:
“…the Examiner now gives a new calculation of 75 cm that was not given before. These are not merely unit conversions, but entirely new calculations. Moreover, this 75 cm calculation relies on a newly-introduced contingent assumption made by the Examiner: “if the center of gravity fell at the vehicle’s ½ height ....” (italics added). These new calculations (based on a new “if” contingency) constitute a ‘new ground of rejection’…”
A careful review of the record indicates that in the Final Office action, the examiner rejected claim 26 and stated: “…Based on Applicant's own disclosure, ... the total cargo volume of less than 100 feet ...do not appear to be critical. The Examiner therefore concludes that it would be an obvious matter of design choice to experiment with various cargo volumes, payload capacities, track widths, wheel bases, vehicle heights and weights for the Villamar vehicle”.  
In the Appeal Brief, Appellant argued that the references do not disclose the claimed limitation of claim 26“…wherein the vehicle’s center of gravity is lower than 23 inches” and additionally, the Villamar reference lack any information about center of gravity. In the Examiner’s Answer, the examiner responded by introducing new calculation and rationale that was not previously made in the final Office action: 
“…Furthermore, the vehicle taught by Amiri is described as 150 cm tall in paragraph [0452]. If the center of gravity fell at the vehicle’s ½ height, the center of gravity would be 75 cm or approx. 29.5 inches. The actual center of gravity, due to vehicle components required for operation carried by the vehicle, would likely be less than 29.5 inches.” 
Therefore, the final Office action referred to “the center of gravity” at a high level of generality and there is no discussion of specific values or hypothetical calculations. However, the Examiner’s Answer introduces a new calculation based on examiner’s assumptions and a new rationale specific to the center of gravity. Accordingly, a position or rationale that changes the “basis thrust of the rejection” is considered a new ground of rejection (MPEP 1207.03). As such, there is a new ground of rejection presented in the Examiner’s Answer and the Appellant has not had fair opportunity to react to the thrust of the rejection. 

Conclusion 
For the forgoing reasons, the petition decision is GRANTED-IN-PART. 
Pursuant 37 CFR 41.40(b), within two-months from the mailing of this decision, Appellant must file a reply under 37 CFR 1.111 to reopen prosecution before the primary examiner.  On failure to timely reply under 37 CFR 1.111, the appeal will stand dismissed. No corrected examiner’s answer will be provided.
Any inquiry regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.


/NAMRATA BOVEJA/
____________________________
Namrata Boveja, Acting Director
Technology Center 3600
(571) 270-1490


/SB/: 07/28/2022